



COURT OF APPEAL FOR ONTARIO

CITATION: Able Translations Ltd. v. Express International
    Translations Inc., 2018 ONCA 854

DATE: 20181024

DOCKET: C63055

Doherty, Brown and Huscroft JJ.A.

BETWEEN

Able Translations Ltd.

Plaintiff

(Appellant)

and

Express International Translations Inc. and
    Philippe Vitu

Defendants

(Respondents)

Jeffrey Radnoff, for the appellant

David J. McGhee, for the respondents

Heard: June 29, 2017

On appeal from the order of Justice Sean F. Dunphy of the
    Superior Court of Justice, dated November 8, 2016, with reasons reported at
    2016 ONSC 6785, 410 D.L.R. (4th) 380.

COSTS ENDORSEMENT

[1]

The respondents were successful on the appeal and are entitled to costs
    on the appeal.

[2]

While we do not consider the presumption in s. 137.1(7) of the
Courts
    of Justice Act
, R.S.O. 1990, c. C.43
as
    applicable on appeal, we do have regard to the nature of the suit in fixing
    costs of the appeal. In our view, this suit had the markings of a true SLAPP.
    We award costs of the appeal on a full indemnity basis and fix those costs at
    $40,000, inclusive of taxes and disbursements.

Doherty J.A.

David Brown J.A.

Grant Huscroft J.A.


